       Case 2:19-cv-02080-RFB-VCF Document 29 Filed 01/28/21 Page 1 of 2



1 LUCIAN J. GRECO, JR., ESQ.
  Nevada State Bar No. 10600
2 SCOTT W. ULM, ESQ.
  Nevada State Bar No. 12652
3 BREMER WHYTE BROWN & O’MEARA LLP
  1160 N. TOWN CENTER DRIVE
4 SUITE 250
  LAS VEGAS, NV 89144
5 TELEPHONE: (702) 258-6665
  FACSIMILE: (702) 258-6662
6 lgreco@bremerwhyte.com
  sulm@bremerwhyte.com
7
  Attorneys for Defendant
8 James River Insurance Company
9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
12
     SHEILA REDDIC, individually,              ) Case No. 2:19-CV-02080-RFB-VCF
13                                             )
                        Plaintiff,             ) STIPULATION AND ORDER TO
14                                             ) DISMISS WITH PREJUDICE
              vs.                              )
15                                             )
   JAMES RIVER INSURANCE                       )
16 COMPANY; and DOES 1 through 20,             )
                                               )
17                      Defendants.            )
                                               )
18
              IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,
19
     SHEILA REDDIC, by and through her attorneys of record, Mark J. Bourassa, Esq.,
20
     Jennifer A. Fornetti, Esq., and Valerie S. Gray, Esq. of THE BOURASSA LAW
21
     GROUP, and Defendant, JAMES RIVER INSURANCE COMPANY, by and through
22
     its attorneys of record, Lucian J. Greco, Jr., Esq. and Scott W. Ulm, Esq. of Bremer
23
     Whyte Brown & O’Meara, LLP, as follow:
24
              That all of Plaintiff’s claims against JAMES RIVER INSURANCE
25
     COMPANY in the above-captioned matter be dismissed, with prejudice; and
26
     ///
27
     ///
28


     1256.162 4847-9980-0793.1
       Case 2:19-cv-02080-RFB-VCF Document 29 Filed 01/28/21 Page 2 of 2



 1            That each party shall bear their own fees and costs.
 2 Dated this 27th day of January 2021                Dated this 27th day of January 2021
 3 THE BOURASSA LAW GROUP                             BREMER WHYTE BROWN &
                                                      O’MEARA, LLP
 4
 5
   By: /s/ Valerie Gray                               By: /s/ Scott W. Ulm
 6 Mark J. Bourassa, Esq.                             Lucian J. Greco, Jr, Esq.
 7 Nevada Bar No. 7999                                Nevada Bar No. 10600
   Jennifer A. Fornetti, Esq.                         Scott W. Ulm, Esq.
 8 Nevada Bar No. 7644                                Nevada Bar No. 12652
 9 Valerie Gray, Esq.                                 Attorneys for Defendant,
   Nevada Bar No. 14716                               James River Insurance Company
10 Attorneys for Plaintiff,
11 Sheila Reddic
12
13                                            ORDER

14                                     IT IS SO ORDERED:

15 Dated: ________________
          January 28, 2021.

16                                            ____________________________________
                                              UNITED STATES DISTRICT JUDGE
17
18      The STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
19 in 2:19-cv-02080-RFB-VCF was submitted by:
20
     BREMER WHYTE BROWN & O’MEARA LLP
21
22     /s/ Scott W. Ulm
23   Lucian J. Greco, Jr. Esq.
     Nevada State Bar No. 10600
24   Scott W. Ulm, Esq.
     Nevada State Bar No. 12652
25   Attorneys for Defendant,
26   James River Insurance Company

27
28
                                                  2

     1256.162 4847-9980-0793.1
